*802MEMORANDUM BY THE COURT
Upon the findings as made and the separate opinion filed, four members of the court concur in the judgment rendered, but entertain the view that plaintiff’s vessel William O’Brien was taken by the Government under lawful authority and was not delivered to the Government under contract. See Gulf Refining Company case, 58 C. Cls. 559, 577, 578. The findings show, however, that after the vessel was requisitioned and had passed under Government control the plaintiff undertook to operate her on the time charter basis and rates stated by the Shipping Board. For her earnings during the voyage to France plaintiff should respond. Gulf Refining Gompamy eme, supra. The rate of compensation for this voyage was $6.25 per ton per month from October 19 to November 19, 1917. On the latter date the vessel was taken possession of by another agency of the Government, acting under lawful authority, and the vessel, with its crew, supplies, and stores, passed into a different service of the Government. The Government’s answer and counterclaim practically admit that from the date of this last-named taking over until her redelivery to plaintiff the vessel was under bareboat charter. Other items of recovery are mentioned in the court’s conclusion.